DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendments
The preliminary amendment filed 07/20/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0328563) in view of Hadrath (US 2014/0028982).
Regarding claim 1, Park teaches at least one first light source (302, Paragraph 0186) for radiating light beams in a first radiation direction (the direction being from 302 towards 312, Fig. 3); 
a first deflection device (312 and 313, Fig. 4, Paragraph 0192) with a deflection surface (specifically surfaces of 312 and 313 which deflect light), which is configured to deflect at least a portion of the light beams (Paragraph 0192) in a second radiation direction (towards 300, Fig. 3); and 
a second deflection device (300) with a plurality of deflection elements (M, Paragraph 0200) which can be controlled and moved independently of one another for deflecting at least a portion of the light beams of the light beams deflected by the first deflection device in a third radiation direction (towards the right/top of Fig. 3) and for creating a light distribution in front of the lighting device (Fig. 3), 
wherein the first deflection device comprises at least one second light source (312, Fig. 3), which at least one second light source has a main radiation direction in which light beams of the second light source can be emitted (Fig. 3).
Park fails to teach at least a portion of the light beams of the at least one first light source in a second radiation direction;
wherein the at least one second light source is arranged on the deflection surface of the first deflection device in such a manner that the main radiation direction is parallel to the second radiation direction.
Hadrath teaches at least one first light source (3, Fig. 1) for radiating light beams in a first radiation direction (the lighting direction of 3 in Fig. 1); 
a first deflection device (6, Paragraph 0051) with a deflection surface (10 and 11, Specifically the outer surface of 17, Fig. 1, Paragraph 0051), which is configured to deflect at least a portion of the light beams of the at least one first light source (specifically light passes through section 9, Paragraph 0053) in a second radiation direction (perpendicular to the first direction, Fig. 1); and 
a second deflection device (2, Paragraph 0052) for deflecting at least a portion of the light beams of the light beams deflected by the first deflection device in a third radiation direction (Specifically same as the second direction, Fig. 1) and for creating a light distribution in front of the lighting device (Fig. 1), 
wherein the first deflection device comprises at least one second light source (7 and 8, Paragraph 0053), which at least one second light source (7 and 8, Paragraph 0053) has a main radiation direction in which light beams of the second light source can be emitted (Fig. 1m Paragraph 0053), wherein the at least one second light source is arranged on the deflection surface of the first deflection device  in such a manner that the main radiation direction is parallel to the second radiation direction (Fig. 1, Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the phosphor of Park with the phosphor and lens of Hadrath, in order to teach an explicit teaching for how the light is reacting with the phosphor and lens combination and to allow for a desired light distribution for a given application.

Regarding claim 5, Park teaches the first deflection device has exactly one second light source (specifically, the combination of 7 and 8 are the second light source).

Regarding claim 8, Park teaches an adapter optical element (313, Fig. 3) is connected downstream of the at least one first light source (302), which adapter optical element is constructed as a collimator (Paragraph 0192).

Regarding claim 9, Park teaches the second deflection device is constructed as a digital micromirror array (Paragraph 0192-0202) with a multiplicity of micromirrors which are arranged next to one another in an array-like manner and can be controlled individually or in groups (Paragraph 0192-0202).

Regarding claim 10, Park teaches the at least one first light source is constructed as at least one light-emitting diode (Fig. 3).

Regarding claim 12, Park fails to teach the first radiation direction is parallel to the third radiation direction.
	Park embodiment of Fig. 4 teaches the first radiation direction is parallel to the third radiation direction (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the first radiation direction of Park parallel to the third radiation direction of Park as taught by Park embodiment of Fig. 4, in order to teach a specific radiation direction for the lighting device and first lighting deivce. Further, the courts have held that rearranging parts of a prior art structure involves only ordinary skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  

Regarding claim 11, Park fails to teach the lighting device comprises at least two first light sources.
Hadrath teaches the lighting device comprises at least two first light sources (3, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Park with two of LEDs taught by Hadrath, in order to distribute heat over more lighting devices and more space. Additionally multiple light sources allow for the used to provide different lighting distributions over an area.

Regarding claim 15, Park teaches a motor vehicle headlamp (100, Fig. 1) having at least one lighting device according to claim 1.

Regarding claim 16, Park fails to teach
Hadrath teaches the lighting device comprises exactly two first light sources (two light sources of 3).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the LED of Park with two of LEDs taught by Hadrath, in order to distribute heat over more lighting devices and more space. Additionally multiple light sources allow for the used to provide different lighting distributions over an area.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0328563) in view of Hadrath (US 2014/0028982) and further in view of Bhakta (US 2015/0377430).
Regarding claim 14, Park fails to teach the first deflection device bundles light beams of the first light source to a point.
Bhakta teaches the first deflection device (illumination optic, Fig. 7) bundles is configured to bundle light beams of the at least one first light source (Laser diodes and blue LED, Fig. 7) to a point (behind the DMD mirror Fig. 7), which is located in the direction of the second radiation direction (second direction being the direction of emission from Illumination optics towards DMD mirror, Fig. 7) behind the second deflection device (DMD, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the illumination optic converge the light from the light source of Park as taught by Bhakta, in order to have the light properly cover the DMD mirror ensuring that all sections are provided with light as desired for a given application.

Allowable Subject Matter
Claims 2-4, 6-7, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the limitations of claim 1 and wherein the deflection surface has a recess for the at least one second light source; or the first deflection device has a holder, on which the deflection surface is arranged, wherein the holder has an opening, in which the at lest one second light source is arranged; or wherein the at least one second light source has an adapter optical element, which adapter optical element is constructed as a collimator; or the deflection surface of the first deflection device is constructed as a hyperbolic or as a paracolic reflector as specifically called for the claimed combinations.
The closest prior art, Park teaches several limitations and their specifics as rejected in the office action on above.
However Park fails to disclose wherein the deflection surface has a recess for the at least one second light source; or the first deflection device has a holder, on which the deflection surface is arranged, wherein the holder has an opening, in which the at least one second light source is arranged; or wherein the at least one second light source has an adapter optical element, which adapter optical element is constructed as a collimator; or the deflection surface of the first deflection device is constructed as a hyperbolic or as a paracolic reflector as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Park reference in the manner required by the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhakta (US 2018/0031202) teaches 3 light sources, reflector, and DMD mirror. Daniels et al. (US 2015/0270682) teaches first and second light sources and holes in the reflector. Stein et al. (US 2019/0024864) teaches a parabolic reflector with first and second light sources. Hager et al. (US 2015/0176792) and Hager et al. (US 9945530) teach a light source in a hole of a reflector with phosphor on one side. Bhakta (US 2016/0377252) teaches two point light sources hitting a movable mirror. Hirasawa (US 11099472) teaches LEDs, binding the light of the LEDs, and reflecting the light in different directions.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/Examiner, Art Unit 2875